      Case 5:21-cv-01727-EJD Document 14-5 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11

12   Attorneys for Defendant
     RingCentral, Inc.
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   ZOOM VIDEO COMMUNICATIONS, INC.,          Case No. 4:21-cv-01727-DMR
17                Plaintiff,                   INDEX OF EVIDENCE IN SUPPORT OF
                                               TEMPORARY RESTRAINING ORDER
18         v.
19   RINGCENTRAL, INC.,
20                Defendant.
21
     RINGCENTRAL, INC.,                        Date:   March 17, 2021
22                                             Time:   10:00 a.m.
                  Counterclaimant,
23
           v.
24
     ZOOM VIDEO COMMUNICATIONS, INC.
25
                  Counterdefendant.
26

27

28
                                                        INDEX OF EVIDENCE IN SUPPORT OF
                                                         TEMPORARY RESTRAINING ORDER
                                                                       4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 14-5 Filed 03/16/21 Page 2 of 2



 1   Exhibit 1   Makagon Declaration – (SAA) RingCentral/Zoom Strategic Alliance Agreement +
 2               10 Amendments thereto.

 3   Exhibit 2   Marlow Declaration – 2020.04.05 Letter from Marlow to Bawa re Security Issues

 4   Exhibit 3   Marlow Declaration 2020.04.08 Letter from Roberts to Bawa & Yuan re April 5,
 5               2020 Letter

 6   Exhibit 4   Marlow Declaration – Letter from Bawa to Marlow re Non-Renewal
 7   Exhibit 5   Marlow Declaration – 2020.07.29 Letter from Marlow to Bawa
 8
     Exhibit 6   Marlow Declaration – 2020.12.21 Letter from Marlow re RingCentral’s Rights
 9
     Exhibit 7   Marlow Declaration – 2021.02.24 Letter from True to Marlow re SAA
10

11   Exhibit 8   Marlow Declaration – 2021.02.26 Letter from Marlow to True re SAA

12   Exhibit 9   Roberts Declaration –March 2021 Email Communications between Roberts and
                 Lumish
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                             INDEX OF EVIDENCE IN SUPPORT OF
                                               -1-            TEMPORARY RESTRAINING ORDER
                                                                            4:21-CV-01727-DMR
